Vacated and remanded by Supreme Court
on January 9, 1996.
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ALEXIS LAWRENCE, Guardian and
next friend on behalf of
Kemmerlyn D. Lawrence, a minor,
Plaintiff-Appellant,

and

KEMMERLYN D. LAWRENCE, a minor,                                     No. 94-1812
Plaintiff,

v.

DONNA E. SHALALA, SECRETARY OF
HEALTH AND HUMAN SERVICES,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, Chief District Judge.
(CA-93-100-CIV-4-F)

Submitted: December 13, 1994

Decided: February 21, 1995

Before WILKINS, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Carl L. Tilghman, Beaufort, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Barbara D. Kocher, Special
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
I.O.P. 36.5 and 36.6.

_________________________________________________________________

OPINION

PER CURIAM:

Appellant, by and through her guardian, appeals the district court's
grant of judgment on the pleadings to the Secretary on Appellant's
action for surviving child's benefits pursuant to the Social Security
Act, 42 U.S.C.A. § 416(h)(2)(A) (West 1991) ("the Act"). Finding no
error, we affirm.

I

Appellant's father ("the insured") died in August 1990, in a work-
related accident. Prior to the insured's death, the Appellant instituted
a civil action in North Carolina to establish that the insured was
Appellant's biological father. Blood testing of the insured, Appellant,
and Appellant's mother established paternity with a 99.98% probabil-
ity. Subsequent DNA tests established paternity with a 99.99% proba-
bility. The insured died before the North Carolina court rendered a
final decision on the merits. Because North Carolina law prohibited
entry of judgment in a paternity action after the death of the putative
father, Appellant voluntarily dismissed this action. The insured did
not acknowledge paternity in writing prior to his death, he did not live
with the mother, and he had not contributed to Appellant's welfare.

Thereafter, Appellant filed an application for surviving child's ben-
efits under the Act. The Secretary denied the application, and Appel-
lant obtained review before an administrative law judge ("ALJ").
After a hearing, the ALJ found that paternity was established beyond
a reasonable doubt and that Appellant was entitled to surviving

                    2
child's benefits under the Act. Although the Appeals Council agreed
that substantial evidence supported the ALJ's paternity finding, it
reversed the benefits award because Appellant had not satisfied enti-
tlement to benefits under any provision of the Act. Appellant then
filed a complaint in district court challenging the denial of benefits.
The district court granted the Secretary's motion for judgment on the
pleadings, and Appellant timely appealed.

II

The Social Security Act provides monthly benefits to minor chil-
dren of deceased Social Security wage earners if they qualify, under
the statutory definition, as dependents. An applicant who can show
that she is entitled to inherit the insured's personal property under the
intestacy laws of the state in which the insured was domiciled at the
time of his death, is entitled to surviving child's benefits. 42 U.S.C.A.
§ 416(h)(2)(A) (West 1991).

Appellant argues that she is entitled to benefits because she should
be entitled to inherit from the insured under North Carolina's intes-
tacy laws.* An illegitimate child may inherit from her father in North
Carolina only if paternity is established by a judgment entered prior
to the father's death or by a written, notarized acknowledgement exe-
cuted during the lifetime of both father and child. N.C. Gen. Stat.
§§ 29-19; 49-14 (1984) (emphasis added). Hence, because paternity
was not established prior to the insured's death, Appellant is not enti-
tled to inherit under North Carolina law, and is not eligible for surviv-
ing child's benefits under the Social Security Act.

Appellant argues that this result is unduly harsh and clearly viola-
tive of the Equal Protection Clause. Appellant argues that North Caro-
lina's intestacy laws unconstitutionally discriminate against the
illegitimate children of deceased parents. To support her proposition,
Appellant cites to an Eleventh Circuit case, Handley v. Schweiker,
697 F.2d 999 (11th Cir. 1983). In Handley, the Secretary denied an
illegitimate child benefits because, like the present case, Alabama's
statutory scheme required an adjudication of paternity during the
_________________________________________________________________
*Appellant concedes that she is not eligible under the other statutory
provisions of the Act.

                     3
father's lifetime. Id. at 1001. The court held that Alabama's intestacy
statute violated equal protection as applied because it made the status
of illegitimacy an insurmountable obstacle to Handley's receipt of
benefits. Id. at 1006.

As Appellant concedes, however, this Court has considered the
issue and rejected the Eleventh Circuit's analysis. In Jones v.
Schweiker, 668 F.2d 755 (4th Cir. 1981); vacated sub. nom. Jones v.
Heckler, 460 U.S. 1077 (1983), we held that where a state statutory
intestacy scheme resulted in an illegitimate child's inability to inherit
from the insured, regardless of that statute's constitutionality, the
child was not eligible for benefits under the Social Security Act. Id.
at 759. We based our decision on Mathews v. Lucas, 427 U.S. 495
(1976), in which the Supreme Court "upheld treatment of a child born
out of wedlock [that was] less favorabl[e] than those whose parents
had regularized their relationships for purposes of determining
whether they met the `dependency' requirements of the social security
act. It was held to be proper, or at least not impermissibly discrimina-
tory, to condition entitlement upon `dependency' at the time of
death." Jones, 668 F.2d at 759 (citing Mathews, 427 U.S. at 507).

We subsequently reaffirmed our holding in Parsons for Bryant v.
Health & Human Servs., 762 F.2d 1188 (4th Cir. 1985). Like the
present case, the Appellant in Parsons relied on Eleventh Circuit pre-
cedent to argue that North Carolina's inheritance barrier imposed on
an illegitimate child whose father dies prior to an adjudication of
paternity was unconstitutional. We again rejected that argument in the
social security context stating:

          There can be little doubt that if this case had arisen in the
          neighboring Eleventh Circuit, [the Appellant] could recover
          Social Security benefits under 42 U.S.C. § 416(h)(2)(A) as
          a child entitled to intestate distribution from his deceased
          father's estate. Nevertheless, as the Secretary points out,
          recovery of benefits in the Fourth Circuit is barred by Jones
          v. Schweiker, . . . . Jones, in contrast to Handley, holds that
          even if a state intestacy statute is unconstitutional, the ille-
          gitimate child is not entitled to benefits.

Id. at 1190.

                     4
Appellant concedes that the current law in this Circuit bars her
recovery of benefits. Accordingly, she asks this Court to reverse our
precedent because of the unduly harsh result in her case. We decline
to do so, however, because we have already engaged in an extensive
review of the basis for our prior holdings. In Jones, we found that the
"thrust" of the Social Security Act was to provide benefits to any
child found to be dependent, and 42 U.S.C. § 416(h)(2)(A) was
adopted to extend the means by which a child could establish this
dependency after the insured's death. Jones, 668 F.2d at 760. To this
end, § 416(h)(2)(A) aimed to extend benefits"where state law affir-
matively showed that the legislature had concluded that there were
factors making a dependency relationship probable, despite the
absence of the regularizing aspects of marriage of the parents or other
events linking the child to the parent." Id.

We stated further that Congress intended § 416(h)(2)(A) to extend
the additional eligibility ground through application of state intestacy
laws to the extent that the state legislature intended eligibility. Id. at
761 n.17. "It was not the purpose of the adoption of [§ 416(h)(2)(A)]
to abide by imperatives, federal and constitutional in nature, which
would nullify and contradict the law the [state] legislature wanted to
make applicable." Id. Even if direct application of those state laws in
denying intestacy inheritance might violate equal protection, this was
not a reason to conclude that Congress intended to confer social
security benefits beyond the limits intended by state legislatures.

This Court's review of a final decision regarding social security
benefits is limited to ascertaining if the Secretary's findings are sup-
ported by substantial evidence and whether the correct law was
applied. 42 U.S.C. § 405(g) (1988); Hays v. Sullivan, 907 F.2d 1453,
1456 (4th Cir. 1990). "Supported by substantial evidence" means
"such relevant evidence as a reasonable mind might accept as ade-
quate to support a conclusion." Richardson v. Perales, 402 U.S. 389,
401 (1971). Because we find substantial evidence supports the Secre-
tary's findings and that the correct law was applied, we affirm the dis-
trict court's order. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                     5